20-3355
Spinner Consulting LLC v. Stone Point Capital LLC

                                     UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 13th day of April, two thousand twenty-one.

PRESENT:
           RICHARD C. WESLEY,
           SUSAN L. CARNEY,
           WILLIAM J. NARDINI,
                       Circuit Judges.
_________________________________________

SPINNER CONSULTING LLC,

                   Plaintiff-Appellant,

                            v.                                            No. 20-3355

STONE POINT CAPITAL LLC,

           Defendant-Appellee.
_________________________________________

FOR PLAINTIFF-APPELLANT:                              WILLIAM DUNNEGAN (Laura Scileppi, on
                                                      the brief), Dunnegan & Scileppi LLC, New
                                                      York, NY.

FOR DEFENDANT-APPELLEE:                               JONATHAN M. HERMAN (Kaleb McNeely,
                                                      on the brief), Dorsey & Whitney LLP, New
                                                      York, NY.
       Appeal from a judgment of the United States District Court for the District of
Connecticut (Arterton, J.).

       UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment entered on September 30, 2020, is
AFFIRMED.

       Spinner Consulting LLC (“Spinner”) appeals from the dismissal of its complaint
alleging that Stone Point Capital LLC (“Stone Point”), a private equity firm, participated in a
conspiracy to fix the price of certain bankruptcy support services. Spinner alleges that Stone
Point caused one of its funds to acquire a controlling stake in Bankruptcy Management
Solutions, Inc. (“BMS”), in order to participate in a previously established horizontal price-
fixing conspiracy between BMS and its competitors in the bankruptcy support services
market, and that Stone Point subsequently directed BMS’s continued participation in the
alleged conspiracy. We assume the parties’ familiarity with the underlying facts, procedural
history, and arguments on appeal, to which we refer only as necessary to explain our decision
to affirm.

       To state a price-fixing conspiracy claim under section one of the Sherman Act,
plaintiffs must plead “enough factual matter (taken as true) to suggest that an agreement was
made.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). 1 To meet this requirement and
state a “plausible” claim to relief, “an allegation of parallel conduct and a bare assertion of
conspiracy will not suffice.” Id. The parallel conduct “must be placed in a context that raises
a suggestion of a preceding agreement.” Id. at 557. The same is true for antitrust claims
brought under Connecticut and California law. See Conn. Gen. Stat. § 35-44b (“It is the
intent of the General Assembly that in construing sections 35-24 to 35-46, inclusive, the
courts of this state shall be guided by interpretations given by the federal courts to federal
antitrust statutes.”); Reserve Realty, LLC v. Windemere Reserve, LLC, 335 Conn. 174, 185-86
(2020) (explaining that § 35-26 “was patterned after federal antitrust law” and that, as


1  Unless otherwise indicated, this Summary Order omits internal quotation marks, alterations,
citations, and footnotes in text quoted from caselaw.

                                                 2
directed by Conn. Gen. Stat. § 35-44b, the court would analyze a § 35-26 claim based upon
the law governing claims under Sherman Act § 1); Name.Space, Inc. v. Internet Corp. for Assigned
Names & Numbers, 795 F.3d 1124, 1131 n.5 (9th Cir. 2015) (affirming dismissal of Cartwright
Act claim based upon proper dismissal of Sherman Act horizontal conspiracy claim because
“the analysis under the Cartwright Act is identical to that under the Sherman Act”); In re
Auto. Antitrust Cases I & II, 204 Cal. Rptr. 3d 330, 351 n.15 (Cal. Ct. App. 2016) (“In
antitrust actions brought under the Cartwright Act, we look to interpretations of its federal
law counterpart, the Sherman Antitrust Act . . . .”).

         On de novo review, we conclude that Spinner’s complaint fails to plausibly allege
Stone Point’s participation in a horizontal price-fixing conspiracy. Spinner’s complaint is
devoted almost entirely to describing the conduct of BMS and its competitors. It outlines a
price-fixing conspiracy allegedly begun by BMS and its competitors sometime before 2011,
and claims that Stone Point learned of and chose to join the conspiracy by acquiring BMS
between May 2016 and April 2017. Spinner’s primary non-conclusory allegation regarding
Stone Point is that Stone Point directed BMS to continue using the pricing model
purportedly established as part of the conspiracy between BMS and its competitors—and
which had been in place for approximately six years before Stone Point’s acquisition of
BMS. 2

         Even assuming arguendo that Spinner plausibly alleged that this pricing model was
established in a conspiracy involving BMS and its competitors, Stone Point’s later support


2
  Spinner concedes that it cannot state a price-fixing claim against Stone Point based upon the
conduct of BMS alone. See In re Publ’n Paper Antitrust Litig., 690 F.3d 51, 69 (2d Cir. 2012) (affirming
grant of summary judgment to corporate parent where plaintiffs “failed . . . to offer any concrete
evidence in support their theory” and where “the record [was] devoid of evidence that [corporate
parent] had any direct involvement in decisions regarding the marketing, sale, or pricing of
publication paper in the United States”); see also Precision Assocs., Inc. v. Panalpina World Transp.,
(Holding) Ltd., No. CV-08-42 (JG) (VVP), 2013 WL 6481195, at *15 (E.D.N.Y. Sept. 20, 2013), report
and recommendation adopted, No. 08-CV-00042 (JG) (VVP), 2014 WL 298594 (E.D.N.Y. Jan. 28, 2014)
(explaining that it “is undisputed that conclusory allegations that an affiliate joined a conspiracy are
insufficient to allege that the affiliates entered into the conspiratorial conduct” and that “a parent
and a subsidiary will not be held equally liable when one of them participates in antitrust misconduct
where there is no evidence that both were involved in the challenged conduct”).

                                                   3
for continuing that pricing model—by then established in the market—amounts at most to
an allegation of parallel conduct. Beyond this allegation, Spinner’s complaint does little more
than make “a bare assertion” of Stone Point’s participation in the purported conspiracy.
Twombly, 550 U.S. at 556. Accordingly, the complaint fails to state a horizontal price-fixing
claim against Stone Point under either federal or state law.

                                             * * *

       We have considered Spinner’s remaining arguments on appeal and find in them no
basis for reversal. According, the judgment of the district court is AFFIRMED.

                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk of Court




                                               4